                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    GOPHER PROTOCOL, INC.,                                 Case No. 2:19-CV-1039 JCM (BNW)
                 8                                           Plaintiff(s),                      ORDER
                 9            v.
               10     DISCOVER GROWTH FUND, LLC,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Gopher Protocol, Inc. v. Discover Growth Fund,
               14     LLC, case number 2:19-cv-01039-JCM-BNW. On January 31, 2020, a final award was rendered
               15     in the parties’ arbitration. (ECF No. 65-1, Ex. 3). The arbitrator concluded that, “[b]ased upon
               16     the foregoing findings of fact and conclusions of law, the undersigned Arbitrator hereby enters this
               17     Award in favor of Respondents Discover and Kirkland on all claims alleged by Claimant Gopher.”
               18     Id. at 40. The arbitrator further concluded that “Respondents/Counterclaimants have proved their
               19     counterclaim alleging breach of the [Securities Purchase Agreement] by Claimant Gopher.” Id.
               20            Because the arbitration has now concluded, with a final award having been rendered in
               21     Discover’s favor “on all claims alleged by Claimant Gopher” (see id.), the court will deny: (1)
               22     Discover’s motion to dissolve preliminary injunction (ECF No. 53); (2) Discover’s motion to
               23     dissolve order of contempt and reservation of judgment on sanctions (ECF No. 54); (3) Discover’s
               24     ...
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                1     first motion to dismiss (ECF No. 13); (4) Discover’s second motion to dismiss (ECF No. 55); and
                2     (5) Gopher’s second emergency motion for contempt (ECF No. 65).
                3           Accordingly,
                4           IT IS SO ORDERED.
                5           DATED February 24, 2020.
                6                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
